

115 HR 2801 IH: Helping Overcome Trauma for Children Alone in Rear Seats Act
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2801IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Ryan of Ohio (for himself, Mr. King of New York, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Transportation to issue a rule requiring all new passenger motor
			 vehicles to be equipped with a child safety alert system, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Helping Overcome Trauma for Children Alone in Rear Seats Act or the HOT CARS Act of 2017. 2.Child safety (a)Amendment (1)In generalChapter 323 of title 49, United States Code, is amended by adding after section 32304A the following new section:
					
						32304B.Child safety
 (a)Rule requiredNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule requiring all new passenger motor vehicles weighing less than 10,000 pounds gross vehicle weight to be equipped with a system for rear seating positions to alert the operator to check rear designated seating positions after the vehicle motor is deactivated by the operator. The means shall include a distinct auditory and visual alert that may be combined with a haptic alert, and shall be activated after the vehicle motor is deactivated by the operator.
 (b)Phase-InThe rule issued pursuant to subsection (a) shall require full compliance with the rule beginning on September 1st of the calendar year that begins 2 years after the date on which the final rule is issued.
 (c)DefinitionsIn this section: (1)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101.
 (2)Rear designated seating positionThe term rear designated seating position means any designated seating position that is rearward of the front seat. (3)SecretaryThe term Secretary means the Secretary of Transportation..
 (2)Clerical amendmentThe analysis for chapter 323 of title 49, United States Code, is amended by striking the item relating to section 32304A and inserting the following new items:
					
						
							32304A. Consumer tire information and standards.
							32304B. Child safety..
 (b)Awareness of children in motor vehiclesSection 402 of title 23, United States Code, is amended by inserting after subsection (k) the following new subsection:
				
 (l)Unattended passengersA State shall use a portion of the amounts received under this section to carry out a program to educate the public on the risks of leaving a child or unattended passenger in a vehicle after the vehicle motor is deactivated by the operator. A State does not need to carry out the program through its transportation or highway safety office..
			